DETAILED ACTION
The following is a Final Office Action in response to communications filed November 17, 2021.  Claims 1–3 and 5–8 are amended; and claims 10–11 are newly added.  Currently, claims 1–11 are pending.

Response to Amendment/Argument
Applicant’s Amendments are sufficient to obviate the previous interpretation of claims 1–3, 5, and 7–8 under 35 U.S.C. 112(f).  Accordingly, the previous interpretation under 35 U.S.C. 112(f) is withdrawn.
Applicant’s amendments are sufficient to overcome the previous objection to claims 1, 6, and 7 for informalities.  Accordingly, the previous objection to claims 1, 6, and 7 is withdrawn.  Examiner notes, however, that Applicant’s amendments necessitate new objections for informalities, and Examiner directs Applicant to the relevant section below.
Applicant’s amendments are sufficient to overcome the previous rejection of claims 3–5 as being rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 3–5 under 35 U.S.C. 112(b) is withdrawn.  Examiner notes, however, that Applicant’s amendments necessitate new grounds of rejection under 35 U.S.C. 112(b), and Examiner directs Applicant to the relevant section below.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.  

Claims 1 and 6 include elements to “estimate a type of the electric apparatus” and “generate use place information”.  Examiner maintains that the identified elements recite mental processes because the elements describe observations or evaluations that could be practically performed in the mind.  Examiner further notes that Applicant has not addressed the assertion that the claimed elements further recite certain methods of organizing human activity.  As a result, Applicant’s remarks are not persuasive.
With respect to Step 2B, Applicant asserts the claims include additional elements amounting to significantly more than the abstract idea because the claims “recite interaction with ‘transportable power supply devices’” and “obtain real time data that changes due to the transportability of such devices”.  Examiner disagrees.  Although the claims include interaction with the transportable power supply device, the recited interaction is limited to an element to “receive” information.  Examiner maintains that the “receive” element amounts to no more than a well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(II).  Further, the claims do not recite any functionality associated with obtaining real time changes in data.  As a result, Applicant’s remarks are not commensurate with the scope of the claims and are not persuasive.
Accordingly, Applicant’s remarks are not persuasive, and the rejection of record under 35 U.S.C. 101 is reasserted below.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 103 have been fully considered but are moot in view of the updated grounds of rejection presented below.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 5 recites “wherein the transportable power supply device connected to a cooker as the transportable power supply device to be a target of the use place information is selected at least when the business type of the service provider is sales of foodstuff.”  Examiner recommends amending the element to recite “wherein the transportable power supply device connected to a cooker is selected as the transportable power supply device to be a target of the use place information .
Appropriate correction is required.
Further, the amendment to claim 1 filed on November 17, 2021 does not comply with the requirements of 37 CFR 1.121(c) because the amendments omit previous claim elements without proper markings.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


More particularly, original claim 1 includes limitations “wherein the reception unit receives information on the electric apparatus connected to the transportable power supply device from the transportable power supply device, and the use place information includes information on a type of the electric apparatus connected to the transportable power supply device.”  These limitations are not included in amended claim 1, and as a result, claim 1 does not include proper strike-through markings.  For purposes of examination, the elements are interpreted as removed from the claim.  Examiner notes that future failures to comply with the requirements set forth under 35 U.S.C. 1.121(c) may result in the issuance of a Notice of Non-Compliant Amendment.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–6 and 10–11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite “the feature quantity map indicating a relationship between a type of an electric apparatus and a feature quantity of a power supplied to the type of the electric apparatus” in the element to “estimate”.  However, claims 1 and 6 previously recite “an electric apparatus” and “a type of the electric apparatus” in previous claim elements.  As a result, the recitations of “a type of an electric apparatus” in the element to “estimate” renders the scope of the claims indefinite because it is unclear whether Applicant intends for “a type” and “an electric apparatus” to reference previous recitations or intends to introduce a second, different “type” and “electric apparatus”.  For purposes of examination, the element is interpreted as reciting “the feature quantity map indicating a relationship between [[a]] each type of [[an]] electric apparatus and a feature quantity of a power supplied to [[the]] each type of [[the]] electric apparatus”.
In view of the above, claims 1 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2–5 and 10–11, which depend from claim 1, inherit the deficiencies described above.  As a result, claims 2–5 and 10–11 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites “the information” in the final line.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 3 is interpreted as reciting “[[the]] information on the electric apparatus” in the final line.  As a result, claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention
Claims 4 and 5, which depend from claim 3, inherit the deficiencies described above.  As a result, claims 4 and 5 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites “a type of the electric apparatus connected to the transportable power supply device”.  However, claim 1, from which claim 11 depends, previously recites “the type of the electric apparatus connected to the transportable power supply device”.  As a result, the scope of claim 11 is indefinite because it is unclear whether Applicant intends for the “type” of claim 11 to reference the “type” of claim 1 or intends to introduce a second, different “type”.  For purposes of examination, claim 11 is interpreted as reciting “[[a]] the type of the electric apparatus connected to the transportable power supply device”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–6 and 10–11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–6 and 10–11 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations to “estimate a type of the electric apparatus … by collating the measurement result with a feature quantity map …”; and “generate use place information indicating a place of use of the transportable power supply device based on the current location information and an estimation result …”.
The limitations above recite an abstract idea under Step 2A Prong One.  More particularly, the elements recite mental processes associated with observations or evaluations that could be practically performed in the mind and/or certain methods of organizing human activity associated with commercial sales activities or behaviors or business relations because the elements describe determining characteristics of an electric apparatus and a connected power supply.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 6 recites substantially similar limitations to those recited with respect to claim 1.  As a result, claim 6 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 2–5 and 10–11 further describe a process for mapping the use place information according to business attributes and recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include an electronic circuit including a processor, a storage device and a communication interface and functions to receive and transmit information.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea and the functions to receive and transmit are insignificant extrasolution activities to the judicial exception.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 6 includes substantially similar limitations to those presented with respect to claim 1.  Although claim 6 further includes recites a server, a transportable power supply device, and a terminal, the additional elements, when considered in view of the claim as a whole, do not integrate the abstract idea into a practical application because the computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea.  As a result, claim 6 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 2–5 and 10–11 do not recite any additional elements beyond those recited with respect to independent claim 1.  As a result, claims 2–5 and 10–11 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include an electronic circuit including a processor, a storage device and a communication interface and functions to receive and transmit information.  The additional elements do not amount to significantly more than the abstract idea because the computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea and the functions to receive and transmit are well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 6 includes substantially similar limitations to those presented with respect to claim 1.  Although claim 6 further includes recites a server, a transportable power supply device, and a terminal, the additional elements do not amount to significantly more than the abstract idea because the computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 6 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 2–5 and 10–11 do not recite any additional elements beyond those recited with respect to independent claim 1.  As a result, claims 2–5 and 10–11 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–6 and 10–11 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6–10 are rejected under 35 U.S.C. 103 as being unpatentable over Schnell et al. (U.S. 2015/0204758) in view Micali et al. (U.S. 2016/0148099).
Claims 1 and 6:  Schnell discloses an information providing device comprising: 
an electronic circuit including a processor, a storage device, and a communication interface (See FIG. 5 and paragraph 88), the electronic circuit being configured to
receive from a transportable power supply device that supplies power to an electric apparatus detachably connected thereto, current location information on the transportable power supply device and a measurement result of the power measured by a measurement circuit on the transportable power supply device (See paragraphs 83 and 86, wherein location and power information is received from towable generators); 
generate use place information indicating a place of use of the transportable power supply device based on the current location information and an estimation result (See paragraphs 83–84 and 86, wherein maps and reports are generated based on information received from the power supply device); and 
transmit the use place information to a service provider's terminal (See FIG. 2, wherein the server transmits information to a mobile device).  Schnell does not expressly disclose the remaining claim elements. 
Micali discloses functionality to estimate a type of the electric apparatus connected to the transportable power supply device by collating the measurement result with a feature quantity map stored in the storage device, the feature quantity map indicating a relationship between a type of an electric apparatus and a feature quantity of a power supplied to the type of the electric apparatus (See paragraph 401, wherein device class is estimated based on a confidence level associated with modeling electrical signal events in relation to power supply features; see also paragraphs 52 and 55, wherein electrical events are identified as specifically corresponding to certain types of devices).
Schnell discloses a system directed to managing portable assets.  Micali discloses a system directed to identifying and labeling assets.  Each reference discloses a system directed to managing portable assets.  The technique of utilizing information related to the type of connected electric apparatus is applicable to the system of Schnell as they both share characteristics and capabilities, namely, they are directed to managing portable assets.
One of ordinary skill in the art would have recognized that applying the known technique of Micali would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Micali to the teachings of Schnell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate portable asset management into similar systems.  Further, applying a type of the connected electric apparatus information to Schnell would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 2:  Schnell discloses the information providing device according to claim 1, wherein distribution information on a map on the transportable power supply device is generated as the use place information (See paragraph 86, wherein a map report of assets is generated).
Claim 7:  Schnell discloses a transportable power supply device to which an electric apparatus is detachably connected and which supplies power to the electric apparatus, the transportable power supply device comprising: 
a first sensor configured to detect a current location of the transportable power supply device (See paragraph 86, in view of paragraph 29, wherein location tracking is disclosed with respect to GPS sensors on towable generators); and 
an electronic circuit including a processor, a storage device, and a communication interface, the electronic circuit being configured to transmit, to a server, information on the current location and information (See FIG. 2 and paragraph 86, wherein the server receives information from the power supply device; see also paragraphs 52–53).  Schnell does not expressly disclose the remaining claim elements.
Micali discloses information on a type of the electric apparatus (See paragraphs 116 and 401, wherein a type of electric apparatus is estimated based on feature modeling, and wherein identified devices include type labels).
One of ordinary skill in the art would have recognized that applying the known technique of Micali would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 8:  As disclosed above, Schnell and Micali disclose the elements of claim 7.  Although Schnell further discloses a sensor (See FIG. 1 and FIG. 2) to measure voltage and current (See paragraph 50, wherein battery voltage and current are disclosed), Schnell does not expressly disclose the remaining claim elements.
Micali discloses second sensors configured to measure voltage and current supplied to the electric apparatus, wherein the information on the type of the electric apparatus is information based on measurement results of the second sensors (See paragraph 401, in view of paragraph 32, wherein the type of device is implicitly determined from electrical event signal events associated with the device).
One of ordinary skill in the art would have recognized that applying the known technique of Micali would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  
Claim 9:  Schnell discloses the transportable power supply device according to claim 7, further comprising a power generation unit and/or a power storage unit (See FIG. 1, wherein an engine is disclosed).
Claim 10:  Examiner notes that the elements of claim 10 are afforded limited patentable weight because the claimed registration information does not patentably limit the structure of the recited information providing device.  However, the elements have been mapped in the interest of compact prosecution.  
Schnell discloses the information providing device according to claim 1, wherein the use place information is a map image including a mark indicating the place of use of the transportable power supply (See paragraph 86, wherein a map report of generator locations is provided).  Schnell does not expressly disclose the remaining claim elements.
Micali discloses characters or an icon indicating the type of the electric apparatus connected to the transportable power supply device (See paragraph 109, wherein an icon indicating a type of device is displayed).
One of ordinary skill in the art would have recognized that applying the known technique of Micali would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.

Claims 3, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schnell et al. (U.S. 2015/0204758) in view of Micali et al. (U.S. 2016/0148099), and in further view of Ritter et al. (U.S. 2008/0084332).
Claim 3:  As disclosed above, Schnell and Micali disclose the elements of independent claim 1.  
Schnell further discloses the information providing device according to claim 1, wherein the transportable power supply device to be a target of the use place information transmitted to the service provider's terminal is selected (See FIG. 2 and paragraph 86, wherein specific assets may be targeted when lost or stolen).  Schnell does not disclose the remaining claim elements.
Micali discloses the type of the electric apparatus identified from the information on the electric apparatus (See paragraph 116, wherein identified devices include type labels).
One of ordinary skill in the art would have recognized that applying the known technique of Micali would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  Schnell and Micali do not expressly disclose the remaining claim elements.
Ritter discloses functionality wherein the asset to be a target of the use place information transmitted to the service provider's terminal is selected based on registration information on a service provider and the type of the asset (See paragraphs 360 and 371, wherein assets are flagged, and wherein asset identification information includes the type of asset; and see paragraph 165, in the context of paragraph 17, wherein reporting on an asset is performed with respect to the company registered to the asset as an assigned company).
Schnell discloses a system directed to managing portable assets, and Micali discloses a system directed to managing and labeling assets.  Ritter discloses a system directed to monitoring remote assets.  Each reference discloses a system directed to managing portable assets.  The technique of targeting assets based on type and registration information is applicable to the systems of Schnell and Micali as they each share characteristics and capabilities; namely, they are directed to managing portable assets.
One of ordinary skill in the art would have recognized that applying the known technique of Ritter would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Ritter to the teachings of Schnell and Micali would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate portable asset management into similar systems.  Further, applying asset targeting based on type and registration information to Schnell and Micali would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 4:  Examiner notes that the elements of claim 4 are afforded limited patentable weight because the claimed registration information does not patentably limit the structure of the recited information providing device.  However, the elements have been mapped in the interest of compact prosecution.  Schnell and Micali do not expressly disclose the elements of claim 4.
Ritter discloses wherein the registration information includes information on a business type of the service provider (See paragraph 165, in view of paragraph 244, wherein asset types implicitly disclose service provider type with respect to the asset).
One of ordinary skill in the art would have recognized that applying the known technique of Ritter would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 3.
Claim 11:  Examiner notes that the elements of claim 11 are afforded limited patentable weight because the claimed registration information does not patentably limit the structure of the recited information providing device.  However, the elements have been mapped in the interest of compact prosecution.  
Schnell discloses the information providing device according to claim 1, wherein the use place information only indicates the place of use of the transportable power supply device selected based on the electric apparatus connected to the transportable power supply device, which is stored in the storage device, of a service provider to which the use place information is transmitted (See FIG. 1 and paragraphs 83 and 86, wherein location and connection information are stored at a management device).  Schnell does not disclose the remaining claim elements.
Micali discloses the estimation result of a type of the electric apparatus connected to the transportable power supply device (See paragraphs 116 and 401, wherein a type of electric apparatus is estimated based on feature modeling, and wherein identified devices include type labels).
One of ordinary skill in the art would have recognized that applying the known technique of Micali would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  Schnell and Micali do not expressly disclose the remaining claim elements.
Ritter discloses registration information (See paragraphs 360 and 371, wherein assets are flagged, and wherein asset identification information includes the type of asset; and see paragraph 165, in the context of paragraph 17, wherein reporting on an asset is performed with respect to the company registered to the asset as an assigned company).
One of ordinary skill in the art would have recognized that applying the known technique of Ritter would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schnell et al. (U.S. 2015/0204758) in view of Micali et al. (U.S. 2016/0148099), and in further view of Ritter et al. (U.S. 2008/0084332) and Kulkarni et al. (U.S. 2018/0321356).
Claim 5:  As disclosed above, Schnell, Micali, and Ritter disclose the elements of claim 4.  Although Schnell discloses functionality that selects the transportable power supply device as the transportable power supply device to be a target of the use place information (See citations above) and Micali discloses a transportable power supply device connected to an electric apparatus (See citations above), Schnell, Micali, and Ritter do not expressly disclose the remaining claim elements.
Kulkarni discloses functionality that the asset connected to a component as the asset to be a target of the use place information is selected at least when the business type of the service provider is sales of foodstuff (See paragraphs 511–512, wherein asset triggers resulting in location tracking may be set with respect to asset categories).
Schnell discloses a system directed to managing portable assets, Micali discloses a system directed to managing and labeling assets, and Ritter discloses a system directed to monitoring remote assets.  Kulkarni discloses a system directed to remote asset management.  Each reference discloses a system directed to managing portable assets.  The technique of targeting assets based on type is applicable to the systems of Schnell, Micali, and Ritter as they each share characteristics and capabilities; namely, they are directed to managing portable assets.
One of ordinary skill in the art would have recognized that applying the known technique of Kulkarni would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kulkarni to the teachings of Schnell, Micali, and Ritter would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate portable asset management into similar systems.  Further, applying asset targeting based on type to Schnell, Micali, and Ritter would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure:
Contrario et al. (U.S. 10,416,202) discloses a system directed to monitoring and identifying power consuming devices; and 
JOSEPH et al. (U.S. 2017/0074076) discloses a system directed to monitoring and mapping power consumption with respect to equipment and power types.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623